Citation Nr: 0332906	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease. 

2.  Entitlement to service connection for a prostate 
disability. 

3.  Entitlement to service connection for a gallbladder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1947.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office in 
New York, New York, (the RO) which denied entitlement to 
service connection for coronary artery disease, a prostate 
disability, and a gallbladder disability.  This matter was 
remanded to the RO in April 2003.  

In May 2003, veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder. 


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  The Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

In the present case, at the hearing before the Board in May 
2003, the veteran indicated that he had undergone surgery at 
Brookdale Hospital located in Brooklyn, New York in the 
1950's or 1960's.  It does not appear that an attempt has 
been made to obtain these records.  The Board finds that such 
records are relevant to the service connection claims, since 
the records may show that the veteran had a prostate 
disability, cardiovascular disability, and residuals of a 
gallbladder disability at that time.  Thus, the RO should 
make an attempt to obtain and associate with the claims 
folder the clinical records for surgery at Brookdale Hospital 
in Brooklyn, New York in the 1950's or 1960's.  

At the hearing before the Board in May 2003, the veteran also 
indicated that he was currently being treated by Drs. 
Bonnett, Colombo, and Bannen for his prostate disability.  It 
does not appear that an attempt has been made to obtain these 
records.  The Board finds that such records are relevant to 
the service connection claims since the records may show 
current treatment of the claimed disabilities, and therefore, 
the RO should make an attempt to obtain these records as 
well.  

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  After securing appropriate consent 
from the veteran, the RO should make an 
attempt to obtain and associate with the 
claims folder the veteran's clinical 
records for surgery at Brookdale Hospital 
in Brooklyn, New York in the 1950's or 
1960's.  

The RO should also make an attempt to 
obtain and associate with the claims 
folder the veteran's treatment records 
from Drs. Bonnett, Colombo, and Bannen 
showing treatment for the coronary artery 
disease, gallbladder disability, and 
prostate disability.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to service 
connection for coronary artery disease, a 
prostate disability, and a gallbladder 
disability.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




